DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 09/01/2022.

	Claims 1, 3-5, 9, 12-13, 15-17, 20-21, 23-24, 27-29, and 32 previously presented. Claim 3 has been canceled and claim 48 has been added. 

Claims 1, 4-5, 9, 12-13, 15-17, 20-21, 23-24, 27-29, 32  and 48 are pending.

Claims 21, 23 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022.

Claims 1, 4-5, 9, 12-13, 15-17, 20, 24, 27-28, 32 and 48 are examiner on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the EPO office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action. Only references cited on the attached PTO-892 will be printed on any patent resulting from this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 9, 12-13, 15-17, 20, 24, 27-28, 32 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Greener (US 2010/0135915), the article by Dowling et al. (A self-assembling hydrophobically modified chitosan capable of reversible hemostatic action), and Dowling et al. (US 2009/0062849, hereinafter Dowling ‘849), all references are of record.

Applicant Claims 
Claim 1 is directed to a hemostat product comprising a container having at least two compartments each containing a releasable, flowable product: wherein a first compartment comprises a solution of an acidified hydrophobically-modified chitosan that gels in the presence of blood, and a second compartment comprises a solution of a bicarbonate or carbonate salt at an alkaline pH and optionally a negatively-charged polymer,
wherein the hydrophobically-modified chitosan comprises hydrophobic grafts of C8, C10, and/or C12, with from 5% to about 40% C16 and/or C18. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Greener teaches hemostatic composition comprising Component A, comprising an acidic solution of a polycationic polymer selected from the group comprising polymeric amines and polysaccharides, and Component B comprising a metal carbonate, a metal bicarbonate or a mixture thereof. The two components are maintained separately prior to mixing (abstract; ¶¶ 0010, 0015). Component A comprises chitosan and chitosan derivatives (¶¶ 0011, 0020; example 1). Component B is sodium bicarbonate (example 2). The acidic solution of the polysaccharide, i.e. chitosan, is aqueous and comprises organic acid, e.g. acetic acid and lactic acid (¶ 0021, claim 8). Components A and B are stored in a dual barreled syringe and mixed at time of use at the site of application causing foaming. Carbonate neutralizes acid in chitosan solution, generates carbon dioxide, and the degree of production of carbon dioxide and foaming can be controlled so that it does not aggravate the wound site and further distress the patient  (¶¶ 0029, 0042-0046, 0072,-0074). The chitosan is present in component A in amount of 0.1-20% (¶ 0025). The composition is used for hemostatic management in the battle field injuries, treating wounds and hemorrhage (¶¶ 0050, 0059, 0061, 0063, 0065, claim 34). PH of component A is below 5.0 (¶ 0018).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Greener teaches acidified chitosan and its derivatives, the reference does not explicitly teach hydrophobically modified polymer as claimed by claim 1, e.g. hydrophobically modified chitosan (hmc). Greener does not teach the grafted carbon atoms as claimed by claim 1.
Dowling teaches  a hemostat product comprising hydrophobically modified chitosan (hmc) that serves as effective yet low cost hemostatic agent that is capable to transform heparinized blood into an elastic gel that does not happens with native chitosan that is not hydrophobically modified. Chitosan is modified by attaching hydrophobic tails into the backbone of the chitosan (abstract; page 3352, left column). Chitosan is 80% deacetylated and acidified by lactic acid of acetic acid (page 3352, right column, paragraph 2.1). The hemostatic concentration of chitosan is 0.25%, or 0.5%  in a hemostatic solution. Solution of 0.5% hmc achieved hemostasis in 4.5±0.6 seconds, i.e. within a minute (page 3353, right column, paragraph 3.1; page 3354, left column; page 3355, right column). HMC is effective hemostat and has the ability to transform liquid blood into gel and quickly stop bleeding from minor and sever injuries. The gelling mechanism is predicated on self-assembly of hmc chain in such a way that hydrophobes anchor into interior of blood cell membrane and thereby bridge the cells into 3-dimensional network, and reversible only when supramolecule of α-CD (conclusion). The hydrophobes on the polymer enhance adherence of the solid bandage due to interaction with underlying tissue in the same way a Velcro hooks, but at nanoscale (page 3357, left column, first paragraph). 
Dowling ‘849 teaches hemostasis promoting material comprises hydrophobically modified chitosan that anchor themselves within the membrane of cells in vicinity of wound forming seal strong enough to prevent loss of blood, yet weak enough to prevent damage of newly formed tissue. The polymers inherently prevent microbial infections and are suitable for oxygen transfer required during normal wound metabolism (abstract; ¶ 0022). HMC backbone include hydrophobically reactive functional groups that bind with hydrophobically reactive groups of hydrocarbon. The hydrocarbon can be saturated linear and have 8-18 carbon atoms comprising acyl group (¶¶ 0030, 0035, 0040-0052). The degree of substitution of the hydrophobic group on the polymer is from about 1-30 moles of hydrophobic group per mole of the polymer (¶ 0039), i.e.1-30%. Acyl groups are taught (claims 11 and 14).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a hemostatic composition comprising Component A comprising acidified chitosan and Component B comprising sodium bicarbonate as taught by Greener, and replace chitosan of Component A by hmc taught by Dowling. One would have been motivated to do so because Dowling teaches hmc serves as effective, yet low cost, hemostatic agent that is capable to transform even heparinized blood into an elastic gel, and is effective as hemostat for minor and sever injuries. One would reasonably expect formulating hemostatic composition comprising Component A comprising hmc and Component B comprising sodium bicarbonate that achieves effective hemostasis for minor and sever injuries at low cost.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide hemostatic product comprising hmc component and alkaline component as taught by the combination of Greener and Bowling, and substitute 1-30% of the functional group of chitosan with hydrophobic groups, and use saturated linear hydrocarbon comprising 8-18 carbon atoms to hydrophobically modify the chitosan as taught by Dowling ‘849. One would have been motivated to do so because Dowling ‘849 teaches hmc substituted with 1-30% hydrophobic group by saturated linear hydrocarbon having 8-18 carbon atoms anchor themselves within the membrane of cells in vicinity of wound forming seal strong enough to prevent loss of blood, yet weak enough to prevent damage of newly formed tissue. One would reasonably expect formulating hemostatic product comprising hmc component and alkaline component wherein 1-30% of functional groups of hmc are substituted with hydrophobic groups from saturated linear hydrocarbons wherein the hmc forms strong yet gentle seal that does not hinder the wound healing.
All the limitations of claim 1 are taught by the combination of Greener, Dowling and Dowling ‘849.
Regarding hydrophobically modified chitosan taught by claim 1, it is taught by both Dowling references. 
Regarding hydrophobic grafts of C8, C10, and/or C12, with from 5% to about 40% C16 and/or C18 as claimed by claim 1, Dowling ‘849 teaches HMC backbone include hydrophobically reactive functional groups that bind with hydrophobically reactive groups of hydrocarbon that are saturated linear and have 8-18 carbon atoms, and the degree of substitution of the hydrophobic group on the polymer is from about 1-30 moles of hydrophobic group per mole of the polymer, i.e. 1-30% that overlap with the claimed amount of 5-40%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding the degree of deacetylation of 40-90% as claimed by claim 4, Dowling teaches 80% deacetylation that falls within the claimed deacetylation degree. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 5 that 10-50% of HMC functional groups are occupied by hydrophobic groups, Dowling ‘849 teaches 10-30% that is overlaps with the claimed range. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding saturated hydrocarbon claimed by claim 9 and 12 is taught by Doweling ‘849.
Regarding claim 12 that hydrocarbons having from 8-18 carbon atoms, Dowling ‘849 teaches 8-18 carbon atoms as claimed. 
Regarding the amount of hmc in component A of 0.1-2% as claimed by claim 13, Dowling teaches hemostatic concentration of 0.25% and 0.5% that falls within the claimed concentration, and Greener teaches 1-20% chitosan in component A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding pH of component A of 2.5 4.4 as claimed by claim 15, Greener teaches pH of component A of below 5.o that embrace the claimed pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the acids claimed by claim 16, both Greener and Bowling teaches lactic acid.
Regarding the amount of sodium bicarbonate claimed by claim 17, one having ordinary skill in the art would have determined such amount based on the desired foaming action to be produced and based on the desired final pH of the composition. 
Regarding pH of component B of 8.0-10.0 as claimed by claim 20, this is expected from the alkaline component of Greener that comprises sodium bicarbonate.
Regarding double barrel syringe claimed by claim 24 and formation of foam and release of carbon dioxide, this is taught by Greener.
Regarding method of treating bleeding as claimed by claim 27 by releasing the both components to bleeding wound, this method is taught y Greener.
Regarding type of wound claimed by claim 28 as internal wound, this is taught by Greener.
Regarding time of hemostasis of within 2 minutes or within 1 minute as claimed by claims 32 and 48, respectively, Dowling teaches 4.5±0.6 seconds that falls within the claimed times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. §103 
Applicant argues that currently amended independent claim 1 recites hydrophobically-modified chitosan comprises hydrophobic grafts of C8, C10, and/or C12, with from 5% to about 40% C16 and/or C18. The present invention contemplates a hemostat product containing hydrophobically- modified chitosan that includes hydrophobic grafts of C8, C10, and/or C12, which provide hemostatic activity and foaming properties, and also includes from 5% to about 40% of hydrophobic grafts that are C16 and/or C18, which provide added integrity to the foam. Specification at page 10. Foams prepared with these “chitosan hybrids” are demonstrated in FIGS. 4-6. 

In response to this argument, it is argued that Doweling ‘849 teaches the claimed hydrophobically modified chitosan. However, it is noted that the features upon which applicant relies (i.e., foam prepared by the chitosan hybrids that add integrity to the foam) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that neither Greener nor Dowling teach or suggest the use of the recited modified chitosan having hydrophobic grafts as claimed. Greener does not teach hydrophobically-modified chitosan whatsoever, nor does Greener suggest that hydrophobic graft lengths could improve foam integrity. As such, a skilled person in the art would glean no insight into hydrophobic graft sizes from Greener. Furthermore, Dowling is a paper describing a study exploring “the use of an amphiphilic biopolymer as a ‘reversible’ hemostatic agent.” Dowling at page 3352. The primary purpose of the paper appears to center on the ability to reverse the hemostatic effect of the amphiphilic biopolymer, “i.e., to ‘unclot’ on demand” by introducing the amphiphilic supramolecule a-cyclodextrin. Id. This concept is far removed from the presently claimed hemostat product. For example, no mention is made in Dowling of providing a hemostat product containing a hydrophobically- modified chitosan that includes hydrophobic grafts of C8, C10, and/or C12, with C16 and/or C18 hydrophobic grafts, which adds integrity to the foam produced upon mixing of the solutions in the two containers. 

In response to this argument, it is argued that Greener is relied upon for teaching hemostatic composition comprising Component A comprising acidified chitosan and Component B comprising sodium bicarbonate as instantly claimed, and Dowling is relied upon for using hydrophobically modified chitosan (hmc). Applicant’s attention is directed to the scope of the present invention that is directed to a product and combination of the cited references teaches all the elements of the instantly claimed product. Dowling teaches HMC is effective hemostat and has the ability to transform liquid blood into gel and quickly stop bleeding from minor and sever injuries. The gelling mechanism is predicated on self-assembly of hmc chain in such a way that hydrophobes anchor into interior of blood cell membrane and thereby bridge the cells into 3-dimensional network, and reversible only when supramolecule of α-CD is used to remove the dressing (conclusion). The hydrophobes on the polymer enhance adherence of the solid bandage due to interaction with underlying tissue in the same way a Velcro hooks, but at nanoscale (page 3357, left column, first paragraph). Therefore, as explained in the bottom of the left column of page 3356 of the reference, hmc does not reverse the hemostatic effect or dissolve or remove the formed clot, as applicant asserts, only if the hemostasis is complete, and no further hemostasis is needed because clot is formed, then the dressing is removed and the clotted blood itself is not removed or dissolved, rather the dressing is removed by process similar to removing Velcro, if needed. It is the same as removing a band aid or gauze covering from a bleeding wound when bleeding stops, this is not reversing or de-clotting the formed clot.  

Applicants argue that Dowling ‘849 does not cure the deficiencies of Greener or Dowling because it too lacks any teaching relating to a graft design for improving the integrity of the foams. While Dowling ‘849 generally teaches that hydrophobic grafts of from C8 to C18 can be used for modifying chitosan for use as a hemostat (paragraph [0048]), Dowling ‘849 does not teach a graft design having C8, C10, and/or C12 hydrophobic grafts, with 5% to 40% C16 and/or C18 grafts for improving the integrity of the foam (or for any other reason). The Examples of Dowling ‘849 teach chitosan modified with dodecaldehyde (C12) or 4- octadecyloxybenzaldehyde (C25). At paragraph [0110], Dowling ‘849 states that: “2.5% 4- octadecyloxybenzaldehyde modified hm-chitosan films required the greatest amount of force for removal (from bovine muscle tissue) which was notably higher than the amount required for the second most adhesive film.” This feature of the larger graft of Dowling ‘849 is not a positive characteristic for treatment of a bleed because removal of the material could damage the wounded tissue. See paragraph [0034] of Dowling ‘849. There is also no disclosure in Dowling ‘849 teaching the nature of hydrophobically-modified chitosan for creating a syringeable hemostat foam product as claimed.

In response to this argument, applicant’s attention is direct to the scope of this invention that does not require “any syringeable foam or foam integrity”. Dowling teaches backbone include hydrophobically reactive functional groups that bind with hydrophobically reactive groups of hydrocarbon. The hydrocarbon can be saturated linear and have 8-18 carbon atoms comprising acyl group (¶¶ 0030, 0035, 0040-0052). The degree of substitution of the hydrophobic group on the polymer is from about 1-30 moles of hydrophobic group per mole of the polymer (¶ 0039), i.e.1-30%. Doweling teaches hydrophobically modified chitosan anchor themselves within the membrane of cells in vicinity of wound forming seal strong enough to prevent loss of blood, yet weak enough to prevent damage of newly formed tissue. The polymers inherently prevent microbial infections and are suitable for oxygen transfer required during normal wound metabolism. Even if the reference exemplifies less amount of hydrophobic grafting, the reference teaches broader range up to 30% as claimed. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./